Citation Nr: 1003605	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-10 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether a notice of disagreement was timely filed to the 
rating decision of September 1985 by the RO, denying service 
connection for a left knee disability. 

2.  Entitlement to an effective date earlier than June 8, 
2000, for the grant of service connection for degenerative 
joint disease of the left knee.

3.  Entitlement to an effective date earlier than June 8, 
2000, for the grant of service connection for degenerative 
joint disease of the left knee on the basis of clear and 
unmistakable error in the rating decision of September 1985 
by the RO. 

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2003, the Veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

In a decision in August 2005, the Board denied an effective 
date earlier than June 8, 2000, for the grant of service 
connection for degenerative joint disease of the left knee on 
the basis of clear and unmistakable error in the rating 
decision of September 1985 by the RO.  The Veteran, through 
counsel, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2006, the Secretary of VA filed a brief arguing that the 
Court should affirm the Board's decision of August 2005, or 
in the alternative, that the Court should remand the case so 
that the Board could address in the first instance whether 
the rating decision of September 1985 was a final 
adjudication as argued by the Secretary or remained a pending 
claim, as argued by Veteran's counsel.  

The Court noted that if there was no finality of the rating 
decision in September 1985, the rating decision could not be 
subject to revision on the basis of clear and unmistakable 
error.  



The Court then vacated the Board's decision because the Board 
failed to address finality of the rating decision of 
September 1985, and remanded the case, directing the Board to 
address whether a document, received at the RO in November 
1985, constituted a notice of disagreement to the rating 
decision of September 1985, resulting in a pending claim as 
opposed to a finally adjudicated claim.  

In a decision, promulgated in August 2008, the Board denied 
the Veteran's claim for an effective date earlier than June 
8, 2000, for the grant of service connection for degenerative 
joint disease of the left knee on the basis that the 
September 1985 rating decision by the RO was final, and did 
not contain clear and unmistakable error. 

In an Order, dated in June 2009, the Court granted a Joint 
Motion to Remand of the parties (the VA Secretary and the 
Veteran, represented by counsel), vacated the Board's 
decision of August 2008, and remanded the case to the Board 
for readjudication consistent with the Motion.  Copies of the 
Joint Motions and Court Orders are in the Veteran's file.

In August 2009, the Veteran submitted additional argument and 
evidence and waived the right to have the evidence initially 
considered by the RO. 
38 C.F.R. § 20.1304(c).

The claim for an effective date earlier than June 8, 2000, 
for the grant of service connection for degenerative joint 
disease of the left knee is REMANDED to the Montgomery, 
Alabama, VA Regional Office. 


A decision on the claim for an effective date earlier than 
June 8, 2000, for the grant of service connection for 
degenerative joint disease of the left knee on the basis of 
clear and unmistakable error in the rating decision of 
September 1985 by the RO is deferred. 



FINDINGS OF FACT

1.  In a rating decision in September 1985, the RO denied 
service connection for a left knee disability; after the RO 
notified the Veteran of the adverse determination and of his 
procedural and appellate rights, he timely filed a notice of 
disagreement.

2.  With the timely filing of a notice of disagreement to the 
rating decision by the RO in September 1985, there is a 
pending claim of service connection for a left knee 
disability since the Veteran filed his claim on March 8, 
1985. 


CONCLUSION OF LAW

The rating decision by the RO in September 1985, denying 
service connection for a left knee disability, is not final, 
and there is a pending claim of service connection for a left 
knee disability since March 8, 1985. 38 U.S.C. § 4005(c) 
(1982) (currently 38 U.S.C.A. § 7105(c) (West 2002)); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1985) (currently 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

On the Question of Finality 

The Board may address a question pertaining to its 
jurisdictional authority to review a particular case, 
including, whether the timeliness and adequacy of a document 
as a notice of disagreement, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such a question.  38 U.S.C.A. 
§ 20.101(d). 

As Veteran's counsel has raised the question of finality and 
has submitted a brief and reply brief, addressing the 
question of finality of the rating decision of September 
1985, as Veteran's counsel has stated that the Veteran has 
nothing else to submit and has requested that the Board 
proceed immediately with the readjudication of the case 
(statement received in July 2008), as there is no allegation 
of missing records or documents or argument that requires 
additional evidentiary development, as there is no reasonable 
possibility that further development of the evidence would 
aid the Veteran in substantiating the claim, and as the 
dispute is over the interpretation of the facts, the duties 
to notify and to assist provisions of the Veterans Claims 
Assistance Act of 2000 are not implicated in this matter.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Factual Background

In November 1974, the Veteran submitted his original 
application for VA disability compensation, claiming service 
connection for a torn cartilage of the left knee.  In January 
1975, having failed to report for the initial VA examination, 
the RO notified the Veteran that an examination was necessary 
to support his claim, and he was asked to contact VA in order 
to reschedule his examination.  In the absence of a response 
from the Veteran, the RO took no further action on the claim, 
which was deemed abandoned.  38 C.F.R. § 3.158(a).

On March 8, 1985, the Veteran applied to reopen the claim of 
service connection for a left knee disability.  At the time, 
the Veteran was proceeding pro se. 

The evidence of record consisted of the following:



The service treatment records show that in August 1972, the 
Veteran complained of left knee pain.  The pertinent finding 
was full range of motion with tenderness.  The impression was 
ligament strain.  In December 1973, sixteen months later, the 
Veteran complained of pain below the left kneecap.  When he 
was seen in the orthopedic clinic in January 1974, the 
pertinent findings were chondromalacia and no instability.  A 
tear in the medial meniscus was suspected.  He was instructed 
to return after an arthrogram.  

The Veteran was placed on limited duty for six weeks.  In 
February 1974, the Veteran complained of painful 
"contractions" in the left kneecap.  An arthrogram was to be 
rescheduled, but there is no record that the arthrogram was 
done.  On separation examination in March 1974, 
chondromalacia of the left knee was listed in the summary of 
defects and diagnoses.  No specific findings were reported.

After service, in February 1985, the Veteran was examined by 
a private physician.  The Veteran gave a history of injuring 
his left knee in July 1972.  The pertinent findings were left 
knee soreness, stiffness, and swelling.  The diagnosis was 
severe contusion of the left knee.

On VA examination in June 1985, the Veteran gave a history of 
falling down stairs during basic training and shortly 
thereafter he experienced swelling in the left knee after 
physical training.  Since then, the Veteran stated that he 
had medial and lateral joint line pain and swelling.  He also 
stated that in service he had an arthrogram and he was 
advised to have an operation, but he was transferred before 
it could be done.  On physical evaluation, the pertinent 
findings were full range of motion, and no tenderness or 
effusion or ligament laxity.  The anterior draw sign was 
probably positive at 1+.  

The VA radiologist interpreted the X-rays of the left knee as 
showing no skeletal abnormality.  The VA examiner interpreted 
the X-rays as showing some spiking of the medial eminences of 
the knee, indicative of some arthritis.  The diagnosis was 
mild degenerative arthritis of the left knee.

In a September 1985 rating decision, the RO denied service 
connection for a chronic left knee disability on grounds that 
a chronic knee disability was not shown on VA examination in 
June 1985.  The Veteran was notified of this decision by 
letter, date in September 1985.  In the letter, the Veteran 
was notified that he could appeal the rating decision, 
denying his claim, to the Board of Veterans Appeals at any 
time within one year from the date of the letter by filing a 
notice of disagreement in writing to the [Regional] office. 

In November 1985, the Veteran's Congressman submitted a 
letter to the RO, wherein he stated that the Veteran had 
questions about his VA benefits and the Congressman requested 
that the RO look into the situation and advise him, the 
Congressman, of any action, which may be taken to provide 
assistance. 

Attached to the Congressman's letter was undated 
correspondence from the Veteran to the Congressman.  In the 
letter, the Veteran asked for help in obtaining medical 
records for his disability claim which was at the RO.  The 
Veteran described his in-service knee injury and the 
difficulty he had in obtaining service medical records and 
that he needed additional evidence to prove his claim.  He 
stated that VA told him to obtain medical records and to 
submit a "statement of disagreement."  The Veteran stated 
that he had an honest claim that was being denied for the 
wrong reasons, and he felt he had been treated unjustly and 
unfairly.  

In a letter, dated in November 1985 to the Congressman, after 
a brief summary of the facts and procedural history of the 
Veteran's claim, the RO informed the Congressman that the 
Veteran had been notified of his right to appeal and that if 
the Veteran wished to file a notice of disagreement with the 
rating decision he had to file before September 23, 1986, or 
the rating decision would become final. 

There was no further correspondence from the Congressman or 
the Veteran until the Veteran filed his application to reopen 
the claim of service connection for a left knee disability, 
which was received at the RO on June 8, 2000. 




Finality of the September 1985 Rating Decision

The Veteran argues that the rating decision of September 1985 
by the RO was not final because he timely filed a notice of 
disagreement with the rating decision.  He asserts that his 
correspondence to the Congressman, which the Congressman 
forwarded to the RO in November 1985, was an expression of 
disagreement and constituted a valid notice of disagreement, 
and the RO did not issue a statement of the case and the 
claim has remained pending since then.  38 C.F.R. § 3.160(c).  

The Veteran specifically cites to the statements wherein he 
told the Congressman that the VA had told him to obtain 
medical records and submit a statement of disagreement and 
that he had an honest claim that was being denied for the 
wrong reasons and he felt he had been treated unjustly and 
unfairly.  

On the question of finality, an appeal consists of a timely 
filed notice of disagreement, and after a statement of the 
case is furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 19.117 (1985).

A notice of disagreement must be filed within one year from 
the date of mailing of notification on the initial review and 
determination, otherwise, that determination will become 
final.  38 C.F.R. § 19.129 (1985). 

A notice of disagreement must be a written communication from 
a claimant or the representative expressing dissatisfaction 
with an adjudicative determination of a Regional Office.  The 
notice of disagreement should be in terms which can be 
reasonably construed as a desire for review of that 
determination.  It need not be expressed in any special 
wording.  38 C.F.R. § 19.118 (1985). 

A notice of disagreement may be filed by a claimant 
personally or by an accredited representative of a recognized 
service organization, by an attorney, or by an agent, if a 
power of attorney is of record.  38 C.F.R. § 19.128 (1985).



November 1985 Correspondence  

The Board finds that the Veteran's undated letter to the 
Congressman, which was forwarded to the RO in November 1985 
was timely filed within one year from the date of mailing of 
notification of the rating decision in September 1985 by the 
RO, denying service connection for a left knee disability.  
38 C.F.R. § 19.129.  

And as the correspondence was a written communication from 
the Veteran expressing dissatisfaction with the rating 
decision as the Veteran specifically stated that the claim 
was being denied for the wrong reasons and he felt he had 
been treated unjustly and unfairly, and as the Veteran's 
disagreement with the rating decision, his statement about 
the in-service injury and the difficulty obtaining records, 
liberally read, are reasonably construed as a desire for 
review, the written communication constitutes a notice of 
disagreement under 38 C.F.R. § 19.118.  

Although there was no power of attorney, appointing the 
Congressman as the Veteran's representative, the Congressman 
did forward the Veteran's correspondence to the RO, which 
satisfies a written communication "from" the Veteran under 
38 C.F.R. § 19.118.  And as a notice of disagreement "may" 
be filed by a claimant personally, the use of the term 
"may" does not exclude the circumstances here that the 
written communication from the Veteran was timely forwarded 
to the RO under 38 C.F.R. § 19.128. 

Accordingly, the Board finds that the rating decision of the 
September 1985 by the RO, denying service connection for a 
left knee disability, did not become final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.129 (1985).


ORDER

A notice of disagreement was timely filed to the rating 
decision of September 1985 by the RO, denying service 
connection for a left knee disability, and to this extent 
only the appeal is granted.  


REMAND 

In June 2000, the Veteran applied to reopen the claim of 
service connection for a left knee disability.  After the RO 
denied the claim, the Veteran appealed the RO's decision to 
the Board.  In a decision in June 2001, the Board reopened 
the claim of service connection for a left knee disability 
and granted the claim on the merits.  In implementing the 
grant of service connection, the RO assigned an effective 
date of June 8, 2000, the date of receipt of the application 
to reopen the claim.  The Veteran then appealed the 
assignment of the effective date of the grant of service 
connection.  

In decisions in August 2005 and in August 2008, the Board 
denied an effective date earlier than June 8, 2000, for the 
grant of service connection for a left knee disability under 
different legal theories.  In each instance, the Court 
vacated the Board's decision.  As a result the claim for an 
earlier effective date for the grant of service connection is 
still in appellate status. 

Because the rating decision in September 1985, denying 
service connection for a left knee disability, is not final, 
there is a pending claim of service connection for a left 
knee disability since March 8, 1985, when the Veteran filed 
his claim.

In accordance with 38 C.F.R. § 3.400(b)(2), the effective 
date for a claim of service 
connection is either the day following separation from active 
service or date  entitlement arose if claim is received 
within 1 year after separation  from service; otherwise, date 
of receipt of claim, or date entitlement  arose, whichever is 
later. 

In light of the above, the case is REMANDED for the following 
action. 

Adjudicate the claim of an effective date 
earlier than June 8, 2000, for the grant 
of service connection for degenerative 
joint disease of the left knee, 
considering that there is a pending claim 
of service connection since March 8, 
1985.  



If the benefit sought is denied, furnish 
the Veteran and his counsel, a 
supplemental statement of the case and 
return the case to the Board. 


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).

__________________________________________
__
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


